Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 63-85 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/09/2020, 08/19/2022 and 02/23/2022 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63-85 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 64 and 75 recites “the alloying elements” . There is insufficient antecedent basis for “the alloying elements” because it is unclear whether the alloying elements refers to the alloying element in the aluminum alloy extrusion material or the alloying element in the two components of claim 64 or the component of claim 75.  It is further unclear what is the base of “at least 50% of the alloying element” as to whether it refers to wt%, volu% or molar%.
Claim 64 “the composition of the aluminum alloy extrusion material” lacks recitation of the most abundant alloy and it is unclear whether most abundant alloy of “the composition of the aluminum alloy extrusion material” is Al or something else.  It is further unclear what it means by “except when the aluminum alloy extrusion material is in the 2xxx series, 0-0.05wt% copper”.  Does it mean copper is allowed to be outside 0-0.05wt% when the aluminum alloy extrusion material is in the 2xxx series or something else?   The meets and bounds of such recitation are unclear.
Same applied to claims 69, 73, 81 and 84 “the composition of the aluminum rod” for lack recitation of the most abundant alloy of the composition of the aluminum rod. It is further unclear what it means by “except when the aluminum alloy of the aluminum rod is in the 2xxx series, 0-0.05wt% copper”.  Does it mean copper is allowed to be outside 0-0.05wt% when the aluminum alloy is in the 2xxx series?   The meets and bounds of such recitation is unclear.
Same applied to claim 70 “the composition of the filler material” in line 5 for lack recitation of the most abundant alloy of the composition of the filler material. It is further unclear what it means by “except when the aluminum alloy of the aluminum filler material is in the 2xxx series, 0-0.05wt% copper”.  Does it mean copper is allowed to be outside 0-0.05wt% when the aluminum alloy is in the 2xxx series?   The meets and bounds of such recitation is unclear.
Same applied to claims 71 and 82 “the composition of the aluminum melt” for lack recitation of the most abundant alloy of the composition of the aluminum melt. It is further unclear what it means by “except when the aluminum alloy of the aluminum rod is in the 2xxx series, 0-0.05wt% copper”.  Does it mean copper is allowed to be outside 0-0.05wt% when the aluminum alloy is in the 2xxx series or something else?   The meets and bounds of such recitation are unclear.  
The terms "small" , “coarse” and “large” in claims 64 and 76 are relative terms which renders the claim indefinite.  The terms "small, coarse and large" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 69, 70, 71, 73, 81 and 84 recited term "majority" is relative term which renders the claim indefinite.  The terms "majority" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Does “majority” refer to the at least 50% as recited in claim 63 and 75?
Claims 74 and 85 recite “cold shaving the aluminum rod” which is not a well known term in the aluminum alloy art.  Applicant is required to explain what cold shaving does or provide evidential reference demonstrating such term is well known in the art.
As a result of rejected independent claims 63 and 75, all dependent claims are also rejected under the same statue.
   Claim Interpretations
Claims 63 and 85 recited “an aluminum alloy extrusion material for use in a hybrid metal extrusion and bonding process” is a preamble Statements reciting purpose or intended use according to MPEP 2111.02 II. Because the preamble merely states the purpose or intended use of the invention, rather than a claim limitation, no patentable weight would be given.  Hence, if prior art has an aluminum alloy extrusion material compositions and microstructure as required by instant claims 63 and 75, prior art is capable of performing the intended use as recited in the preamble and hence it meets the claim.
Instant claims 74 and 85 are directed to how the aluminum alloy extrusion material is made using an aluminum rod as a starting material.  However, in view of both claims depends on claims 63 and 75 which are directed to a process of using the aluminum alloy extrusion material.  It is not readily apparent as to the relevance of how the aluminum alloy extrusion material is made in the process of using the aluminum alloy extrusion material absent evidence to the contrary.  In view of absence of unexpected result in the instant application specification,  claim limitations in claims 74 and 85 are not given patentable distinction over prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 63-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grong (WO03/043775) in view of Liu (US 6,325,869) and evidenced by Wikipedia_6082_aluminum alloy (NPL document “Wikipedia_6082_aluminum alloy”).
As for claims 63 and 75, Grong discloses a method for joining components such as joining aluminum or other light metal components for structural application.  This method involves removing oxide from the surfaces to be joined immediately prior to extruding a filler material into a gap between the surfaces to be joined to bond the two surfaces to each other. This method may be referred to as a hybrid metal extrusion and bonding (HYB) process. This method is based on the principle of continuous extrusion of a filler/bonding material.  Hence, Grong discloses instant claimed method of joining two components using a hybrid metal extrusion and bonding process comprising the claimed steps of providing, removing and extruding.
Grong disclose an example using AA6082 as filler material.  (Page 10 last two lines)  The composition of AA6082 is well known Al-Mg-Si alloy comprising following compositions as evidenced by Wikipedia_6082_aluminum alloy.
Element
Weight Percentage (%)
Aluminium
95.2 to 98.3
Chromium
0.25 % max.
Copper
0.1 % max.
Iron
0.5 % max
Magnesium
0.6 to 1.2%
Manganese
0.4 to 1.0 %
Silicon
0.7 to 1.3%
Titanium
0.1 % max
Zinc
0.2 % max
residuals
0.15 % max

 
It is noted Grong does not expressly disclose wherein the microstructure of the aluminum alloy extrusion material is a deformed microstructure; and wherein the nanostructure of the aluminum alloy extrusion material comprises an aluminum matrix with dislocations and dispersoids, and wherein at least 50% of the alloying elements other than the dispersoid-forming elements are in solid solution in the aluminum matrix.
Liu discloses an aluminum alloy extrusion having a substantially un-recrystallized structure. (Title)   Hence, Liu discloses instant claimed Al alloy extrusion material wherein the compositions of Al alloy extrusion material comprises (Table 1 Invention Example of Col 5) has 0.08% Fe, 0.3-0.8% Mn, 0.1% Cr and 0.05-0.25 % Zr which all within presently claimed Fe, Mn, Cr and Zr ranges.  Since Liu’s alloy is 2xxx alloy, Cu is allowed to be more than 0.05%.  Hence, Liu’s Al compositions meets instant claimed Al extrusion material compositions.
The fact Liu’s extrusion material is hot extruded (Table 2) meets instant claimed “deformed microstructure”.  The fact Liu’s extrusion material has a microstructure that is substantially unrecrystallized, with distribution of dispersoid formed of dispersoid-forming element of Zr and Mn (Col 5 line 35-45) meets instant claimed first and second wherein clause.
In view of Liu’s extrusion material having compositions and microstructure as claimed, it is fully capable for use in a hybrid metal extrusion and bonding process according to claim interpretation above.
It is noted Liu does not expressly discloses nanostructure of the extrusion material as recited in second wherein clause.
It is interpreted as structure limitations due to same compositions, same microstructure according MPEP 2112.01 I.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Since the aluminum extrusion material of Liu has compositions and unrecrystallized microstructure that meet the instant application compositions and microstructure and is made from a similar process steps of melting, casting, homogenizing, billet reheating, hot extruding and quenching as disclosed by instant application, it is therefore reasonable to believe that the claimed nanostructure limitations would have naturally flowed following the suggestion of Liu.    See MPEP 2112.01 I.
Grong disclose the filler material (i.e. claimed aluminum alloy extrusion material) is compatible with the base joined components and may be adjusted in order to optimize properties like extrudability, yield and tensile strength, toughness, ductility, fatigue strength and corrosion resistance.  Most importantly, Grong express discloses the filler material should be known to suppress recrystallization and enhance precipitation thereby recovering additional strength following natural or artificial ageing. (Page 10 paragraph 2 lines 5-6)  That is, Grong suggests the filler material should be un-recrystallized and contained precipitation and having excellent extrudability, yield and tensile strength, toughness, ductility, fatigue strength and corrosion resistance.
Liu’s alloy is substantially un-recrystallized with improved fatigue and fracture toughness, fatigue crack growth resistance, high fatigue strength and corrosion resistance. (Col 1 lines 15-65) 
Thus, based on the well-known filler material requirement for hybrid metal extrusion and bonding, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
In the instant case, it would have been obvious to one skill in the art to use Liu’s Al alloy with un-recrystallized microstructure and compositions as aluminum alloy extrusion filler material, in the process of Grong for enhanced extrudability, yield and tensile strength, toughness, ductility, fatigue strength and corrosion resistance.
As for claims 64 and 76, it is rejected for the same reason set forth in rejection of claims 63 and 75 above because instant claimed nanostructure is structure limitation due to same compositions, same microstructure according MPEP 2112.01 I.
As for claims 65 and 77, Liu’s Al alloy is substantially un-recrystallized. (Col 3 lines 53-55)
As for claims 66 and 78, The fact Liu’s All alloy has Zr at 0.05-0.25% (Table 1 last Invention Example) suggests presence of grain refiner. 
As for claims 67 and 79, Grong discloses Al filler material is wire shaped (Page 6 paragraph 3 line 4)
As for claims 68 and 80, Grong discloses the filler material may be identical with one of the alloys to be joined together. (Page 9 paragraph 3 line 4)
As for claims 69 and 81, Grong’s Figure 5 discloses filler material 4 is rod shaped.
Instant claimed wherein clause is rejected for the same reason set forth in rejection of claims 63 and 75 above.
It is noted Grong does not expressly disclose the filler material is manufactured from an aluminum rod.
However, instant claims are both directed to a process of using an aluminum alloy extrusion material in a bonding process.  Hence, whether the aluminum alloy extrusion material is produced from an aluminum rod or some other shape is merely a design choice based upon a final desired shape of extrusion material.   Second, Changes in size or shape and in sequence of adding ingredients are not patentably distinct from prior art.  See MPEP 2144.04 IV.
As for claim 70, Grong discloses a joined formed from the method of instant claim 63.
As for claims 71 and 82, Liu discloses conventional melting and cast procedure are employed to formulate his Al alloy which suggests instant claimed steps of providing an aluminum melt, casting.  Liu also discloses homogenizing step (Col 5 lines 44-46), extruding the billet into the desired product by hot working (Col 6 line 39-45) which suggests hot deforming step, quenching (Col 6 line 51) the product.  Hence, Liu suggests instant claimed second wherein clause due to same compositions, same microstructure according to MPEP 2112.01
As for claims 72 and 83, Liu expressly discloses care must be taken to maintain high purity in the Al (Col 5 lines 12-15)suggests the melt is produced by virgin Al, wherein the casting is semi-continuous direct chill casting (Col 5 line 18), wherein the homogenization temperature is 855-880 F (i.e. 454.4-471 degree C) which is expected to be between solidus and solvus.  The fact Liu expressly discloses conventional homogenization leads to a coarse distribution of dispersoids is undesirable (Col 5 paragraph 1) would have motivated one skill in the art to control the homogenization temperature closer to the solvus temperature than the solidus temperature in order to result a fine distribution of dispersoids in the alloy for higher strength.
  Liu also discloses reheating  the billet by induction heating before placing in the extrusion press and hot extruded (Col 5 last paragraph bridging first three paragraphs of Col 6) suggests wherein the billet is preheated by induction heating before hot deformation.
It is noted Liu does not expressly disclose claimed minimum area reduction for hot extraction and claimed diameter of the hot deformed aluminum rod.
However, instant claimed minimum area reduction ratio and diameter both depend on the final desired dimension of the extrusion material.  In view of Liu expressly discloses a wide variety of shapes and size can be extruded (Col 2 lines 25-30), absence criticality of minimum area reduction ratio and diameter as claimed, they are considered routine parameters which can be adjusted based on the final desired dimension of the extrusion material.
As for claims 73 and 84, instant claim is substantially the same as instant claim 63 except it require the rod is deformed to form the aluminum alloy extrusion material.  In view of Liu discloses wide variety of shapes and size can be extruded, it would have been obvious to provide an aluminum rod and deform the rod to a desired shape of extrusion material.
As for claims 74 and 85, they are not given patentable distinction according to claim interpretation above.

Claims 63-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grong (WO03/043775) in view of Liu’501 (US 2001/0020501) and evidenced by Wikipedia_6082_aluminum alloy (NPL document “Wikipedia_6082_aluminum alloy”).
As for independent claims 63 and 75, Grong discloses instant claims limitations as indicated in rejection of claims 63 and 75 above.
Grong does not expressly disclose wherein the microstructure of the aluminum alloy extrusion material is a deformed microstructure; and wherein the nanostructure of the aluminum alloy extrusion material comprises an aluminum matrix with dislocations and dispersoids, and wherein at least 50% of the alloying elements other than the dispersoid-forming elements are in solid solution in the aluminum matrix.
Liu’501 discloses a substantially un-recrystallized extrusion material is made of AA2xxx series alloy (paragraph [0001]) comprising Table 1 Invention Example Fe 0.08%, Mn 0.3-0.8%, Cr 0.1%, and 0.05-0.25 % Zr which all within presently claimed Fe, Mn, Cr and Zr ranges.  
The fact Liu’501’s extrusion material is hot extruded (Table 2 of Col 5) meets instant claimed “deformed microstructure”.  The fact Liu’501’s extrusion material has a microstructure that is substantially unrecrystallized, with distribution of dispersoids meets instant claimed third and fourth wherein clause.
In view of Liu’501’s extrusion material having compositions and microstructure as claimed, it is fully capable for use in a hybrid metal extrusion and bonding process according to claim interpretation above.
It is noted Liu’501 does not expressly discloses nanostructure of the extrusion material.
Since the aluminum extrusion material of Liu’501 has compositions and unrecrystallized microstructure that meet the instant application compositions and microstructure and is made from a similar process steps of melting, casting, homogenizing, billet reheating, hot extruding and quenching as disclosed by instant application, it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Liu’501.    See MPEP 2112.01 I.
Thus, based on the well-known filler material requirement for hybrid metal extrusion and bonding, applicant’s invention would be merely a “new” use of a known material with expected success in the absence of unexpected result.  See MPEP 2112 I SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY “The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
Hence, it would have been obvious to one skill in the art to use Liu’501’s  Al alloy with un-recrystallized microstructure and compositions as aluminum alloy extrusion filler material, in the process of Grong for enhanced extrudability, yield and tensile strength, toughness, ductility, fatigue strength and corrosion resistance.
As for claims 64-84, they are rejected for the same reason set forth in rejections of claims 64-84 above over Grong in view of Liu.
Claims 63-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grong (WO03/043775) in view of Garratt (US 20050241735) and evidenced by Wikipedia_6082_aluminum alloy (NPL document “Wikipedia_6082_aluminum alloy”).
As for claims 63 and 75, Grong discloses instant claims limitations as indicated in rejection of claims 63 and 75 above.
Grong does not expressly disclose wherein the microstructure of the aluminum alloy extrusion material is a deformed microstructure; and wherein the nanostructure of the aluminum alloy extrusion material comprises an aluminum matrix with dislocations and dispersoids, and wherein at least 50% of the alloying elements other than the dispersoid-forming elements are in solid solution in the aluminum matrix.
Garratt discloses an extruded structure member fabricated from a substantially unrecrystallizaed AA2026 alloy (Table 1 paragraph [0058] Col 4) having 0.3-0.8%Mn, 0.05-0.25% Zr, <=0.07% Fe, 0% Cr, hence all within presently claimed Mn, Fe, Zr and Cr ranges. The fact the extruded structure member is hot extruded (paragraph [0091]) suggests a  deformed microstructure as claimed. Since Garratt’s alloy is 2026 alloy, Cu is allowed to be more than 0.05%.  Hence, Garratt’s A20206 compositions meets instant claimed Al extrusion material compositions.
In view of Garratt’s extrusion material having compositions and microstructure as claimed, it is fully capable for use in a hybrid metal extrusion and bonding process according to claim interpretation above.
It is noted Garratt does not expressly discloses nanostructure of the extrusion material.
It is interpreted as structure limitations due to same compositions, same microstructure and same process of making.
Since the aluminum extrusion material of Garratt has compositions and unrecrystallized microstructure that meet the instant application compositions and microstructure and is made from a similar process steps of melting, casting, homogenizing, billet reheating, hot extruding and quenching as disclosed by instant application, it is therefore reasonable to believe that the claimed structure limitations would have naturally flowed following the suggestion of Garratt.    See MPEP 2112.01 I.
Hence, it would have been obvious to one skill in the art to use Garratt’s Al alloy with un-recrystallized microstructure and compositions as aluminum alloy extrusion filler material, in the process of Grong for enhanced extrudability, yield and tensile strength, toughness, ductility, fatigue strength and corrosion resistance.

Claims 63-85 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grong (WO03/043775) in view of Benedictus (US 2008/0121317) and evidenced by Wikipedia_6082_aluminum alloy (NPL document “Wikipedia_6082_aluminum alloy”).
As for claims 63 and 75, Grong discloses instant claims limitations as indicated in rejection of claims 63 and 75 above.
Grong does not expressly disclose wherein the microstructure of the aluminum alloy extrusion material is a deformed microstructure; and wherein the nanostructure of the aluminum alloy extrusion material comprises an aluminum matrix with dislocations and dispersoids, and wherein at least 50% of the alloying elements other than the dispersoid-forming elements are in solid solution in the aluminum matrix.
Benedictus discloses Al-Cu alloy of AA2000 series having Zr 0.06-0.18, Cr <0.15, Mn 0-0.05, Fe<=0.15 and Mn containing dispersoids.  Hence, Al-Cu alloy meets instant claimed Al extrusion material including claimed compositions. Since Benedictus’s alloy is 2xxx alloy, Cu is allowed to be more than 0.05%.  Hence, Benedictus’s AA2000 alloy compositions meets instant claimed Al extrusion material compositions.

The fact Al-Cu alloy is hot rolled and then cold rolled (paragraph [0104]) suggests a deformed microstructure.
Regarding instant claimed second wherein clause, it is interpreted as structure limitation due to same compositions and same process of making.
Since the aluminum extrusion material of Benedictus has compositions that meet the instant application composition and is made from a similar process steps of melting, casting, homogenizing, billet reheating, hot rolling and quenching as instant application requires, it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Benedictus.    See MPEP 2112.01 I.
Hence, it would have been obvious to one skill in the art to use Benedictus’s  Al alloy with un-recrystallized microstructure and compositions as aluminum alloy extrusion filler material, in the process of Grong for enhanced extrudability, yield and tensile strength, toughness, ductility, fatigue strength and corrosion resistance.
As for claims 64-84, they are rejected for the same reason set forth in rejections of claims 64-84 above over Grong in view of Liu.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733